Honorable    James    H. Calvin
Assistant   Secretary    to the Governor
Austin,   Texas

Dear    Sir:

                                               Opinion   No. O-4485
                                               Re:   Grant of deficiency    allow-
                                                    ances   by the Governor     un-
                                                    der facts   stated.

                You request,     on behalf  of the Governor,    an opinion
from   this department     on the question     of whether  Article  4351,
R.C.S.    1925, authorizes     the Governor    to grant the following    re-
quests   for deficiency    allowances:

                   1. Request   of PT. J. McConnell,     President,     North
Texas       State Teachers    College,  for a deficiency    allowance      of
$6,500.00       to construct   and partially  equip a frame      building.

              2.   Request  of Harmon      Lowman,    President     Pro Tern,
Sam Houston     State Teachers   College,    for a $15,930.00      deficiency
allowance  to supplement     the college’s    appropriation     C-1247,    Gen-
eral Maintenance     and Equipment,     broken   down into the following
items:

                     (a)   Manual   Training      and Industrial      Arts.   .   $9,890
                     (b)   Science   Department,        including    physics,
                           meteorology,      electronics      or radio, etc.      $2,635
                     (c)   Library    . . . . . . . . . . *. *. . . e o *.        $1,480
                     (d)   Physical   Education.       . . . . . . . . ~ ~ ~ D    $1,925

                     You note that the r.equests   are not in proper   form,   and
desire    our       opinion only as to the authority   of the Governor    to grant
deficiencies         for the purposes   for which they are sought.

                     This department
                                  on several   occasions    has held that Ar-
ticle 4351 does not authorize     the Governor    to allow deficiency     re-
quests   for the construction   of permanent    improvements.       See Opin-
ions O-632,     O-733,  O-2118,  and O-3988,   copies    of which are attached.
It follows   that the re,quest by President   McConnell     for $6,500.00     to
Honorable     James    H.     Calvin,    Page   2 (O-4485)




construct  and partially         equip   a frame    building         cannot   be allowed
under Article  435 1.

                 It appears    that the request    of Sam Houston        State Tea-
chers    College    is not for funds to construct       permanent     improve-
ments,     but to defray    current   operating    expenses;    that the deficien-
cy is sought to supplement          an existing   appropriation,     which was
insufficient     and has been exhausted.        Under Article      4351,    the Gov-
ernor,    in his discretion,     may allow deficiencies       for such purposes
and under such circumstances,            when presented      in the proper      form,
see Opinion      O-2118    and Opinion    O-2924,    copies   of which ar,e at-
tached.

                                            Yours    very    truly


                                  ATTORNEYGENERALOFTEXAS



                                  BY
                                                      R.    W.   Fairchild
                                                                 Assistant

RWF:LM

Enclosures



APPROVED        MAR     18.    1942



/s/G
First
       rover Sellers
       Assistant
Attorney    General

                                                                 Apprwed:
                                                                 Opinion  Committee

                                                                 By /s/ BWB
                                                                   Chair man